NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SOVERAIN SOFTWARE LLC,
Plaintiff-Appellee,
V.
NEWEGG INC., “
Defendar,t-Appellant.
2011-1009
Appea1 from the United States District Court for the
Eastern District of TeXas in case no. 07-CV-0511, Judge
Leonard Davis.
ON MOTION
ORDER
Soverain Software, LLC, moves for a 7-day extension
of time, until December 9, 2010, to file its response to
Jones Day’s motion to withdraw as counsel for Soverain
SoftWare, LLC.
Upon consideration thereof
IT Is ORDERED THAT:
The motion for an extension of time is granted »»~

SOV`ERAIN SOFTWARE V. NEWEGG 2
FOR THE COURT
DEC 0 3 mm /s/ Jan Horbaly
CC.
S
Date J an Horba1y
C1erk
Kenneth R. Adamo, Esq.
Kent E. Ba1dauf, Jr., Esq. FlLED
K th A. W 1 k, E . U.S.c0uRT
a ar1ne o any sq THE FED€é’A?_Pé:§%lIETF0R
|JEC 03 2010
JAN'HORBALY
`0LERK
_g__.